PER CURIAM.
Christian E. Ubakanma appeals the district court’s order dismissing his 28 U.S.C. § 2255 (2000) motion without prejudice because it was filed prior to the entry of the amended criminal judgment. Because the dismissal was without prejudice and Ubak-anma could refile his § 2255 motion, his appeal is interlocutory and not subject to appellate review under Domino Sugar Corp. v. Sugar Workers Local 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED